Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 7/20/2021, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “The method as claimed in claim 9, wherein the warpage adjusting component is adhered with the top surface of the encapsulating”.  This claim is indefinite because 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Pub. No. 2016/0379935 A1) in view of Lin et al. (US Pub. No. 2015/0021754 A1), hereafter referred to as Lin. 

As to claim 9, Shih discloses a method of forming a semiconductor device package ([0042]) comprising:
placing a first semiconductor device (fig 12, dies 420; [0045]) and second semiconductor device (dies 420) on a redistribution structure (410) carried by a carrier (300);

disposing a warpage adjusting component (504) over the encapsulating material (500) and at least one of the second semiconductor device (fig 15, dice 420), wherein the warpage adjusting component is permanently disposed on the top surface of the encapsulating material and the back surface of at least one of the second semiconductor devices (fig 15, structure 504 on encapsulating material 500 and device 420); 
after disposing the warpage adjusting components over the encapsulating material and at least one of the second semiconductor devices, debonding the redistribution structure from the carrier (fig 16, carrier 300 is deponded); and 
forming electrical terminals on the redistribution structure (fig 17, terminals 520 formed on RDL structure 410). 

    PNG
    media_image1.png
    529
    855
    media_image1.png
    Greyscale

Shih does not explicitly disclose a plurality of second semiconductor devices.  
Nonetheless, Lin discloses that a plurality of semiconductor devices formed in a package wherein the number of semiconductor dice is greater than two (fig 12a, semiconductor dice 224).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form more than two dice on the package of Shih as taught by Lin since this will increase the functionality of the semiconductor package.  

As to claim 11, Shih in view of Lin disclose discloses the method as claimed in claim 9 (paragraphs above).
Shih further discloses wherein the warpage adjusting component is adhered with the top surface of the encapsulating material (fig 15, component 504 is adhered to top of encapsulating material 500), and back surfaces of the semiconductor devices (420). 

As to claim 12, Shih in view of Lin disclose discloses the method as claimed in claim 9 (paragraphs above).
Shih further discloses wherein a warpage adjusting component is in ring form (fig 9C, ring shaped pattern 202), which is adhered with the top surface of an encapsulating material and back surfaces of the semiconductor devices (fig 8, component 204 in the pattern 202 that has an upper portion in contact with corner of top surface of encapsulating material 200 and bottom surface adhered with back surface of semiconductor devices 120).

Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Pub. No. 2016/0163650 A1), hereafter referred to as Gao, in view of Shih. 

As to claim 1, Gao discloses a method of forming a semiconductor device package ([0024]-[0025] and [0035]) comprising:
placing a first semiconductor device and second semiconductor devices on a redistribution structure (fig 5, step 526; fig 6 shows first semiconductor device 110 in the top left quadrant region 120S and second semiconductor devices 110 in the other three regions 120S; [0035] teaches IC die 110 are semiconductor; RDL layer 140), wherein the first semiconductor device (110) is spaced apart from the second semiconductor devices (each of IC die 110 are separated from each other), each one of the second semiconductor devices is covered by a warpage adjusting component respectively (fig 9A, rigid layer material 410 on each IC 110 is considered to be the warpage adjusting component respectively on each of the IC die 110), and the warpage adjusting component (410) is spaced apart from the first semiconductor device (110)(see annotated figure 9A below); and 
forming an encapsulating material (fig 9A, encapsulant 160) on the redistribution structure (410) to encapsulate the first semiconductor device (110), the second semiconductor devices (110), and the warpage adjusting components (portions of 410 on IC die 110). 

    PNG
    media_image2.png
    376
    785
    media_image2.png
    Greyscale

Gao does not disclose wherein the redistribution structure is supported by a carrier and after forming the encapsulating material, debonding the redistribution structure from the carrier. 
Nonetheless, Shih discloses two embodiments a first embodiment, similar to that of the Gao reference, where a redistribution structure (fig 1-8, RDL 110) is formed on a support (101) that is not deponded; and a second embodiment, where a redistribution structure (fig 10-17, RDL 410) is supported by a carrier (300) when placing semiconductor dice (420) thereon, and after forming an encapsulating material, debonding the redistribution structure from the carrier (encapsulating material 500 and debonding of carrier 300 shown in figure 16).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the semiconductor 

As to claim 2, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses wherein a Young’s modulus of the warpage adjusting components is greater than or equal to a Young’s modulus of the encapsulating material ([0039], Young’s modulus represented by the elastic modulus and rigid materials have greater Young’s modulus than elastic materials), wherein a CTE of the warpage adjusting components is smaller than a CTE of the encapsulating material ([0016]). 

As to claim 4, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses wherein the warpage adjusting components (material of layer 410) are attached to the back surfaces of the second semiconductor devices (back/top surfaces of dice 110), and the back surface faces away from the redistribution structure (RDL). 

As to claim 5, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao does not disclose wherein the warpage adjusting components cover the back surfaces of the second semiconductor devices, and the warpage adjusting components are spaced apart from the redistribution structures.
Nonetheless, Shih discloses wherein warpage adjusting components (fig 17, 504) cover the back surfaces of semiconductor devices (420), and the warpage adjusting components (504) are spaced apart from the redistribution structures (410).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the warpage adjusting components of Shih over the back surfaces of the semiconductor devices of Gao since this will improve the stress warpage of the package without increasing the thickness of the semiconductor package.  

As to claim 6, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses forming an underfill to fill between the first semiconductor device and the redistribution structure and fill between the 

As to claim 7, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses wherein the first semiconductor device and the second semiconductor devices are electrically connected to the redistribution structure through connectors (fig 9A, all dice 110 are connected to the RDL through connectors 110C). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Shih and further in view of Wu et al. (US Pub. No. 2017/0092617 A1), hereafter referred to as Wu. 

As to claim 3, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above).
Gao does not disclose wherein the first semiconductor device is a SOC, and each of the second semiconductor devices is a DRAM CSP. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the semiconductor devices of Gao in view of Shih as a SOC and DRAM CSP as taught by Wu since this will allow for the improved integration of multiple components of a system into a chip level package. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Shih and further in view of Lai et al. (US Patent No. 9,559,081 B1), hereafter referred to as Lai.

As to claim 8, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses a back surface of the first semiconductor device is revealed by the encapsulating material (fig 9B, IC 110 is revealed by the encapsulant 160).

Nonetheless, Lai discloses wherein a thickness of a first semiconductor device is substantially greater than a thickness of a second semiconductor devices (figs 12-13, semiconductor devices 210; col. 6 line 56 to col. 7 line 7).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the semiconductor devices of Gao in view of Shih with different thicknesses as taught by Lai since this allows for the integration of semiconductor devices with different semiconductor material properties that require greater variation in wafer thicknesses to be formed together in the same integrated package. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lin and further in view of Wu. 

As to claim 14, Shih in view of Lin disclose the method as claimed in claim 9 (paragraphs above),

Nonetheless, Wu discloses wherein a first semiconductor device is a SOC (fig 1, first SC device 102 on the upper left side; [0015]), and a plurality of second semiconductor devices is a DRAM CSP (second SC devices 104 and 102 on the upper right side [0015]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the semiconductor devices of Shih in view of Lin as a SOC and DRAM CSP as taught by Wu since this will allow for the improved integration of multiple components of a system into a chip level package.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 16.  Specifically, the method comprising .  

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. 
Applicant argued that Shih does not disclose the newly added features recited in independent claim 9. 
Examiner disagrees because Shih does disclose these newly amended limitations as detailed above and shown in annotated figure 14, above.  

Applicant argued that Gao does not disclose the newly added features recited in independent claim 1. 
Examiner disagrees because Gao shows a portion of the rigid component 410 that is spaced apart from the IC dies 110.    

Applicant argued that the amendment to claim 16 overcomes the 112(b) rejection. 
Examiner agrees that the amendment to claim 16 overcomes the 112(b) rejection. 

Pertinent Art
US 2017/0365581, US 2017/0207205 and US 2014/0091454 teach general arrangements of carriers and warpage adjusting components in semiconductor packages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/3/2021